Citation Nr: 0725789	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  96-39 759	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from August and September 1995 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In October 1996, 
the veteran's claims folder was transferred to the VA RO in 
St. Petersburg, Florida.  Then, in August 1997, the claims 
folder was again transferred back to the VA RO in Atlanta, 
Georgia.

The veteran requested and was scheduled for a hearing on 
appeal before a Veterans Law Judge at the RO (Travel Board 
hearing) in May 1997 and in January 1998.  However, he failed 
to appear for both of the Travel Board hearings.  The 
appellant has neither given good cause for failure to appear 
nor asked that the hearing be rescheduled; therefore, the 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2006).

In April 1998 and November 2003, the Board remanded the issue 
of service connection for residuals of a right knee injury to 
the Agency of Original Jurisdiction (AOJ) for additional 
development.  The case is now before the Board for further 
appellate consideration.

The Board notes that in his May 1980 application for 
compensation, the veteran contends that he suffers from a 
sinus disorder due to his military service.  The Board 
referred this claim to the RO's attention in its November 
2003 remand; however, no rating decision has been issued by 
the RO.  This claim is again referred to the RO for 
appropriate action.






FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the claimed residuals of a right knee injury 
and active military service.


CONCLUSION OF LAW

Claimed residuals of a right knee injury was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letters dated in July 2004, and resent to the 
veteran's correct address in October 2004, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5301(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish service connection, of what VA would do 
or had done, and what evidence he should provide, asked the 
veteran to send in information describing additional evidence 
or the evidence itself, and informed the appellant that it 
was his responsibility to help VA obtain evidence maintained 
by state or local governmental authorities and medical, 
employment or other non-government records necessary to 
support his claim.  

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  The claims 
file contains the veteran's service medical records and DD 
Form 214.  Further, the AOJ has obtained the veteran's VA 
treatment records and examination reports.  However, the AOJ 
was unable to obtain any records showing that the veteran has 
received treatment for his right knee while in service.  The 
Board notes that pursuant to the veteran's report of 
treatment in Fort Hood, Texas, the AOJ made a request for 
information in March 1981, which resulted in a negative 
response.  Then the AOJ made requests for information in July 
2004 and June 2005 to the U.S. Army Health Clinic in 
Schofield Barracks, Hawaii.  A negative response was received 
in August 2005 from the Army Health Clinic.  The AOJ further 
attempted to verify and obtain any service medical records 
regarding the veteran's claimed right knee injury.  Negative 
responses from the National Personnel Records Center (NPRC) 
were received in December 2002, May 2005, and July 2006.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  The service medical 
records that are contained in the claims file include the 
veteran's enlistment and separation examination reports, 
dental and immunization records, and other treatment records 
to include that for a hand and nose injury related to a 
motorcycle accident.  No treatment record for a right knee 
injury was obtained.  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the issue on appeal and that VA has 
satisfied, to the extent possible, the duty to assist.  

In compliance with the Board's November 2003 remand, the 
veteran was asked to identify any additional medical 
evidence.  The appellant did not identify any additional 
medical information.  Thus, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim, which VA has not sought.  In February 
2007, the AOJ readjudicated the appeal and issued a 
supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's November 2003 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a February 
2007 SSOC, the appellant was provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  Since service connection is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant has not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The appellant contends that he suffers from residuals of a 
right knee injury as a result of a motorcycle accident in 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

Service medical records show that the veteran was found to be 
normal upon enlistment.  On October 8, 1977, an emergency 
room report from Fort Hood, Texas, showed that the veteran 
was treated for nose and hand injury related to a motorcycle 
accident.  The veteran's right hand was found to be well 
healed.  The veteran did not complain of or receive treatment 
for a right knee injury related to this motorcycle accident.  
His separation examination report dated in December 1979 
showed no complaints of knee injury.  The veteran was found 
to be clinically normal upon discharge.

In May 1980, a month after his discharge from service, the 
veteran filed for service connection for a right knee injury.  
A VA general medical examination was afforded the veteran in 
July 1980.  No claims file was present for the examiner's 
review.  At the examination, the veteran reported having 
injured his right knee in a motorcycle accident.  On physical 
examination, there was no visible swelling or deformity of 
the right joint.  The tibial tuberosity and infrapatellar 
bursa were mildly protruding and painful on palpation.  
However, there was no pain, clicks or crepitation during 
range of motion examinations.  Also, there was no lateral 
instability or any sign of injury on ligaments or meniscus.  
Based on the veteran's reported history, the VA examiner 
diagnosed the veteran with asymptomatic residuals of a right 
knee injury.  

In August 1995, the veteran underwent a VA orthopedic 
examination of his right knee.  Again, no claims file was 
reviewed.  At the August 1995 examination, the veteran 
reported having injured his right knee while he was stationed 
in Hawaii in 1979.  He claimed that the right knee injury was 
the result of a fall.  Examination of the right knee revealed 
a prominence that was suggestive of Osgood-Schlatter's 
disease.  The examiner also found that there may have been 
some ongoing chondromalacia patella.

The veteran was next treated in February 2005 at a VA Medical 
Center in Atlanta, Georgia.  Treatment records show that the 
veteran fell and broke his right leg in January 2005.  He 
also complained of ongoing pain in his right knee.  X-rays 
were taken of the veteran's right knee and showed normal 
bones and joints.  There was hypertrophied tibial tuberosity 
corresponding to the attachment of patellar ligament, a 
developmental variant.  There was also minimal focal 
pretibial soft tissue calcificattion in the region.

In February 2005, a VA physician from the urgent care clinic 
submitted a hand written statement regarding the veteran's 
right knee disorder.  The VA physician stated that the 
"actual duration of this condition is unknown but the 
patient states it has been a problem since accident in 1979.  
The patient has pain and decreased mobility due to same."  
Then, in April 2005, another VA physician submitted a hand-
written letter stating that the veteran's knee pain was 
related to his motorcycle accident in service.  It appears 
that the VA physicians' statements were based solely on the 
veteran's report of having injured his right knee in a 
motorcycle accident.  The Board observes that there is no 
evidence that the VA physicians reviewed the veteran's claims 
folder and medical history.  Further, both statements only 
related right knee pain and decreased mobility to the alleged 
right knee injury.  The Court has found that the Board may 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The VA physician's letters show mere 
acquiescence with the appellant's contentions, are based 
solely on the appellant's reported injury and duration 
unsubstantiated by medical evidence, and do not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1996).  There is no evidence that the April 
2005 VA physician ever treated the veteran for his right knee 
disorders.  The Board is not bound to accept medical opinions 
or conclusions, which are based on a history supplied by the 
appellant, unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

Lastly, private medical records from an internal and 
pediatrics practice, in September 2006, contain the first 
diagnosis of right knee arthritis.  The treatment records 
fail to provide any nexus opinions linking the veteran's 
right knee arthritis to service.

After carefully reviewing the appellant's claims file, the 
Board finds that there is no objective medical evidence 
linking the residuals of a right knee injury to service.  The 
Board observes that there are discrepancies between the 
veteran's statements regarding the cause of his right knee 
disorder.  At the July 1980 VA examination, the veteran 
reported having injured his right knee in a motorcycle 
accident.  In contrast, at the August 1995 examination, the 
veteran reported having injured his right knee while he was 
stationed in Hawaii in 1979.  A thorough search of the 
veteran's service medical records revealed no treatment for 
his right knee.  As discussed above, negative responses were 
received from the NPRC and the Office of the Adjutant General 
in Hawaii.  Service medical records did reveal that the 
veteran had a motorcycle accident in October 1977.  As a 
result of the accident, he was treated in Fort Hood, Texas, 
for a nose and hand injury.  However, no complaint was ever 
made by the veteran regarding a right knee injury.  The 
evidence fails to provide the Board with an explanation as to 
why the veteran did not complain of a right knee injury along 
with his nose and hand injuries.  The veteran was found to be 
clinically normal for his right knee with no reported 
injuries upon separation from service.

The Board notes that the veteran did file for service 
connection for a right knee injury shortly after discharge 
from service.  However, he was also afforded a VA examination 
just three months after his discharge.  The VA examiner found 
no evidence or residuals of a right knee injury.  In August 
1995, a VA examiner found that the veteran may have had 
Osgood-Schlatter's disease and some ongoing chondromalacia 
patella.  However, even the above preliminary diagnosis was 
made after approximately 15 years after the veteran's 
discharge from service.  Further, the claims file contains VA 
physicians' opinions relating the veteran's right knee pain 
and decrease in mobility to his claimed right knee injury.  
However, neither of the VA physicians reviewed the veteran's 
medical history nor claims file to ascertain the actually 
injuries resulted from his motorcycle accident.  Instead, the 
VA physicians relied solely on the veteran's report of having 
had such an injury as evident from their statements.  The 
Board finds that the VA physicians' statements were 
unsubstantiated by medical evidence.

Given the above, the Board finds that there is no evidence 
establishing that a right knee injury occurred during the 
veteran's service linking his right knee disorder to service.  
Therefore, no further VA medical examination is necessary 
prior to the final adjudication of this claim.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In the absence of 
competent medical evidence linking residuals of a right knee 
injury to service, the appellant's claim must be denied. 

Finally, the appellant, his sister, and his representative 
may believe that there is a causal relationship between the 
veteran's service and his right knee disorder.  However, the 
Board notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for residuals of a right knee injury is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


